107 F.3d 876
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Calvin J. WEBER, Appellant,v.Thomas E. REINKOBER, Federal Official named in hisIndividual Capacity, Appellee.
No. 96-2579.
United States Court of Appeals, Eighth Circuit.
Feb. 26, 1997.

Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
PER CURIAM.


1
Calvin J. Weber, a former civilian Army engineer, appeals from the district court's1 order dismissing his complaint under Bivens v. Six Unknown Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971), for failure to state a claim.  Having carefully reviewed the record and the briefs, we conclude the judgment of the district court is correct and an extended opinion would lack precedential value.  Accordingly, we affirm the judgment of the district court.  See 8th Cir.  R. 47B.



1
 The Honorable Frederick R. Buckles, United States Magistrate Judge for the Eastern District of Missouri, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. § 636(c)